Citation Nr: 0302317	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02 01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to July 12, 2001, for 
the grant of a total disability rating based upon individual 
unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
the veteran's claim of entitlement to a total disability 
rating based upon individual unemployability (TDIU), and 
assigned an effective date of July 12, 2001.  The veteran 
subsequently perfected an appeal regarding the disability 
rating assigned.  During that stage of the appeal, the RO 
issued a Statement of the Case (SOC) in December 2001.

In a January 1997 rating decision, the RO denied a claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to the 
service-connected residuals of a fracture of the right 
symphysis pubis.  The veteran later perfected an appeal 
regarding that issue.  However, in a signed statement dated 
in September 2001, the veteran withdrew his appeal with 
respect to that issue.  Thus, this matter is not presently 
before the Board.

The Board notes that, in a November 1991 rating decision, the 
RO also granted entitlement to service connection for post-
traumatic stress disorder (PTSD), and assigned a 10 percent 
evaluation.  Thereafter, in an August 1994 rating decision, 
the RO denied a compensable evaluation for a status post 
fracture of the right symphysis pubis.  In an October 1994 
letter, the RO also denied entitlement to an evaluation in 
excess of 20 percent for bilateral hearing loss.  The veteran 
subsequently perfected appeals as to the evaluations assigned 
for each of these disabilities.  During that stage of the 
appeal, the RO issued an SOC in January 1995.  However, in a 
January 1996 rating decision, the RO granted increased 
evaluations of 50 percent for PTSD, 30 percent for bilateral 
hearing loss, and 10 percent for a status post fracture of 
the symphysis pubis.  In a March 1996 letter, the RO advised 
the veteran that this decision was being considered a full 
grant of the benefits sought on appeal.  The RO instructed 
the veteran to notify them if he disagreed with this 
conclusion.  No subsequent correspondence was received from 
the veteran regarding these issues.  Therefore, the Board 
finds that these issues have been resolved to the veteran's 
satisfaction, and are not currently on appeal.

The Board also notes that, in an April 1999 rating decision, 
the RO granted a temporary total evaluation for the veteran's 
PTSD from July 14, 1998, through September 30, 1998, based 
upon inpatient hospital treatment, under 38 C.F.R. § 4.29 
(2002), and an increased schedular evaluation of 70 percent, 
effective from October 1, 1998.  The veteran did not express 
disagreement with that decision.  Thus, these issues are also 
not presently on appeal before the Board.


FINDINGS OF FACT

1.  On June 18, 1999, the RO received the veteran's formal 
claim of entitlement to a total disability rating based upon 
individual unemployability.

2.  There is an approximate balance of positive and negative 
evidence as to whether it is factually ascertainable that the 
veteran became unable to secure or maintain employment due to 
his service-connected disabilities as early as July 14, 1998.


CONCLUSION OF LAW

Giving the benefit of the doubt to the claimant, the criteria 
for an effective date of July 14, 1998, for the assignment of 
a total disability rating based upon individual 
unemployability have been met.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(o) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - VCAA 

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the December 
2001 SOC, and correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes the December 2001 SOC in which the RO set forth 
the provisions of the new version of 38 C.F.R. § 3.159, which 
is one the implementing regulations of the VCAA.  These 
provisions explain the nature and extent of VA's duty to 
notify claimants of necessary information or evidence to 
substantive their claims, and VA's duty to assist claimants 
in obtaining evidence relevant to their claims.  

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
record reflects that the RO has obtained the veteran's VA 
treatment records.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Effective date prior to July 12, 2001, for TDIU

The record reflects that service connection is in effect for 
PTSD, which has been evaluated as 70 percent disabling; 
bilateral hearing loss, which has been evaluated as 30 
percent disabling; nerve damage of the left wrist and thumb 
(non-dominant), which has been evaluated as 10 percent 
disabling; and the residuals of a coccyx fracture, which is 
currently evaluated as noncompensable.  The veteran has a 
combined total disability evaluation of 90 percent, effective 
October 1, 1998.

The record also reflects that the veteran has been awarded 
entitlement to a TDIU, effective July 12, 2001.  According to 
the July 2001 rating decision, the RO chose this effective 
date because it corresponds with a VA psychiatric treatment 
note in which an examiner found that the veteran was totally 
disabled and unemployable due to his service-connected PTSD.

The veteran is seeking an earlier effective date for the 
grant of a TDIU.  He appears to have advanced several 
arguments in support of his claim.  First, he asserts that 
his formal claim for TDIU was received by the RO in June 
1999, and that the effective date for his TDIU should, at the 
latest, be the date of his claim.  Secondly, he has also 
pointed to the report of a VA psychological examination 
conducted in November 1998 in which an examiner noted a 
Global Assessment of Functioning (GAF) score of 50, and 
concluded that he would have difficulty working around other 
people due to his PTSD.  Finally, the veteran's accredited 
representative has also asserted that the effective date of 
his TDIU should be July 14, 1998, so that it corresponds to 
the date of an admission to a VA hospital for treatment of 
his PTSD.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). 

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1) (2002).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
such an instance, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. 
§ 3.400(o)(2) (2002); Harper v. Brown, 10 Vet. App. 125 
(1997).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2002).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."


As alluded to above, the veteran's formal claim of 
entitlement to a TDIU was received at the RO on June 18, 
1999.  The Board has reviewed the record and has been unable 
to identify any correspondence, submitted by the veteran 
prior to June 1999, which could be interpreted as an informal 
claim for a TDIU.  Therefore, the veteran can obtain an 
effective date as early as June 18, 1998, if it is factually 
ascertainable in the record that a TDIU was warranted at any 
time between that date and July 18, 1999, and such 
ascertainable level of disability continued up to the 
currently assigned effective date, i.e., July 12, 2001.  See 
38 C.F.R. § 3.400(o)(2). 

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  If there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be at least 70 percent.  38 C.F.R. § 
4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to impairment 
caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based upon individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF score ranging from 21 to 30 reflects 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment, or an inability to function in almost all areas.  A 
GAF score of 31 to 40 is defined as some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF score of 41 to 50 is 
defined as serious symptoms or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF of 61 to 
70 is defined as some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

Here, the veteran has previously been awarded a combined 
disability rating of 80 percent, effective February 28, 1994, 
and a combined disability rating of 90 percent, effective 
October 1, 1998.  It would thus appear that he has met the 
percentage criteria for TDIU set out in 38 C.F.R. § 4.16(a) 
for the entire one-year period prior to the date on which he 
filed his TDIU claim.  Accordingly, the Board will consider 
whether his service-connected disabilities became of such 
severity so as to preclude gainful employment at any point 
between June 18, 1998, and July 12, 2001, and, if so, will 
consider the legal effect of such a finding.

Having reviewed the complete record, the Board concludes that 
the competent and probative evidence is in relative equipoise 
as to whether or not the veteran's service-connected 
disabilities were of such severity as to preclude gainful 
employment as of July 14, 1998.  That date is within one year 
before the filing of his TDIU claim, and it appears his 
unemployability continued up to, and beyond, July 12, 2001.  
Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds that an effective date of July 14, 
1998, is warranted for the grant of a TDIU in this case.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the veteran's VA treatment 
records.  In this regard, we note that there is a substantial 
amount of medical evidence suggesting that the veteran has 
been unable to work since his hospitalization on July 14, 
1998.  For example, a VA psychiatrist who examined the 
veteran shortly after his admission assigned a GAF score of 
30, which is indicative of an inability to function in almost 
all areas.  In the report of that examination, the 
psychiatrist noted that the veteran was having marital 
problems after his wife began drinking and that he had left 
home.  It was noted that he felt suicidal, and that he was 
now essentially homeless.  It was also noted that he was 
undergoing treatment for cancer, which had left him feeling 
weak and apathetic.  Subsequent medical records show that he 
remained hospitalized for two weeks, and that he did quite 
well in a mental health support group.  At discharge, the 
treating VA psychiatrist assigned a GAF score of 45 to 50, 
which is indicative of serious impairment in social and 
occupational functioning, including an inability to keep 
working.

Thereafter, in November 1998, the veteran underwent a VA 
psychological examination.  It was noted that he had worked 
as a carpenter for eleven years until he stopped in 1997.  
The examiner indicated that the veteran lived alone in a 
trailer and that he had few activities or diversions.  It was 
also indicated that the veteran had remained quite depressed 
and suicidal since his hospitalization in July.  The examiner 
noted a GAF score of 50, and concluded that the veteran's 
dysfunction related to his PTSD was significantly worse than 
it had been several years before.  The examiner determined 
that, although the veteran worked from 1986 to 1997, his 
ability to sustain employment was due to the uniquely 
isolated role he had as a carpenter.  The examiner further 
determined that the veteran now seemed existentially 
disappointed and displaced, and that it seemed likely that he 
would have difficulty working around other people and that he 
might lack the energy to seek new employment.  

The Board is of the opinion that the findings reported in the 
records of his July 1998 hospitalization and the report of 
his November 1998 VA examination strongly suggest that the 
veteran was unable to secure or maintain employment at that 
time.  Subsequent treatment records are negative for any 
signs that the veteran's service-connected PTSD improved to 
any degree throughout 1999.  As discussed above, the 
psychiatrist who examined the veteran in July 2001 
specifically found that the veteran was totally disabled and 
unemployable due to his various mental and physical 
conditions, and that he was also totally disabled due to his 
service-connected PTSD alone.  That psychiatrist also 
assigned a GAF score of 50, which is indicative of an 
inability to work. 

The Board is cognizant that there is evidence of record 
suggesting that the veteran has not been totally unable to 
secure or maintain employment since July 14, 1998, due solely 
to service-connected disabilities.  For example, the VA 
psychologist who examined the veteran in November 1998 
subsequently examined the veteran again in September 2000.  
At that time, the psychologist concluded that the veteran's 
psychiatric condition had improved somewhat, and that his 
PTSD did not preclude employment so much as his physical 
limitations did.  In this regard, the psychologist noted the 
veteran's "fragile and weak" physical appearance, which 
would could cause prospective employers to deny the veteran 
employment.


In light of the aforementioned findings, and with all due 
respect for the RO's careful handling of this case, the Board 
believes that there is an approximate balance of positive and 
negative weight regarding the issue of whether the veteran 
has been unable to secure or maintain employment since July 
14, 1998.  Therefore, having resolved doubt in favor the 
veteran, the Board finds that an effective date of July 14, 
1998, is warranted for the grant of his TDIU.  

With respect to the period between June 18, 1998, and July 
14, 1998, the Board notes that there is no indication that 
the veteran received any medical treatment during that 
period, or that he underwent any sort of medical evaluation.  
A review of his VA treatment records shows that, prior to his 
July 1998 hospitalization, he was last seen on April 21, 
1998, at which time he participated in a PTSD support group.  
At that time, it was noted that he had been under a great 
deal of stress, but there was no indication in his treatment 
records to suggest that he was unable to secure or maintain 
employment.  Accordingly, the Board finds that the earliest 
date in the year prior to the filing of his June 1999 formal 
claim on which it was factually ascertainable that a TDIU was 
warranted is July 14, 1998, which is the date of his VA 
hospitalization. 

In summary, the Board finds that an effective date of July 
14, 1998, is warranted for the award of a TDIU.  To this 
extent, the benefit sought on appeal is granted.

In closing, the Board notes that the veteran has been awarded 
a temporary total evaluation based on that hospitalization, 
which was in effect from July 14, 1998, to September 30, 
1998.  Thus, although the commencement date of his award 
would normally be August 1, 1998, the commencement date in 
this case will be later, as he has already been awarded a 
temporary 100 percent disability rating for that period.  
38 C.F.R. § 3.31 (2002).




ORDER

Entitlement to an effective date of July 14, 1998, for the 
award of a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

